Felton, Justice,
dissenting in part. I dissent from the direction of this court that a new trial be granted in this case. Under the facts and pleadings in this case it is my opinion that this court is not justified in ordering a new trial for the appellees in the interest of justice. The plaintiffs in their complaint "shot” for the whole of the estate above expenses of administration and other preferential debts, rather than the reasonable value of the services performed by the appellees for Mr. and Mrs. Bridges. The services to Mr. Bridges lasted about two months and those to Mrs. Bridges were infinitesimal. The appellees’ complaint made the obvious choice of claiming a large part of the estate by contending that under the law they did not have to prove the value of the services rendered for the reason that the law did not require them to move into the home of Mrs. Bridges and that merely going into her home was sufficient to excuse them from proving the values of the respective services. This court ruled against the appellees on this point in an opinion which indicates that there may be implied in the allegations and proof a right to recover for the reasonable value of the services rendered. I do not believe that the provisions of the Civil Practice Act, Code Ann. §81A-150 (e) (Ga. L. 1966, pp. 609, 656, as amended) in*378tended to give this court the discretion to order a new trial to meet the ends of justice in this case. Justice lies in the grant of a judgment n.o.v. because the appellees made an election of remedies and guessed wrong. The grant of a new trial to them gives them the right to proceed on quantum meruit on a theory which is not pleaded by a second count in the complaint — which I say has been abandoned by the appellees. Under the direction of this court they "keep their pie and eat it too.” I think that, under the circumstances, this court should have directed that a judgment n.o.v. should be entered up in accordance with the appellant’s motion.